Citation Nr: 0521113	
Decision Date: 08/04/05    Archive Date: 08/17/05

DOCKET NO.  01-05 787	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for malaria.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel





INTRODUCTION

The veteran had active military service from November 1967 to 
June 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2000 rating decision of the 
Houston, Texas, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  The RO denied service connection for 
malaria.

In November 2002, the Board undertook evidentiary development 
under promulgated regulations which gave the Board the 
discretion to perform internal development in lieu of 
remanding the case to the agency of original jurisdiction 
(AOJ).  See 38 C.F.R. § 19.9(a)(2) (2002).

The veteran was notified in April 2003 that the Board was 
developing additional evidence concerning his appeal.  
However, the U.S. Court of Appeals for the Federal Circuit 
invalidated the aforementioned development regulation, in 
part because it allowed the Board to consider additional 
evidence that was not first considered by the AOJ.  See 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  Thus, the Board remanded the 
veteran's case to the RO in July 2003 so that initial 
consideration of any additional evidence obtained by the 
development of the claim would be by the agency of original 
jurisdiction.  In a March 2004 supplemental statement of the 
case (SSOC), the RO affirmed the denial of entitlement to 
service connection for malaria.  The case was returned to the 
Board for further appellate review.  The Board then remanded 
the case in August 2004 for notice of the Veterans Claims 
Assistance Act of 2000 (VCAA), Public Law No. 106-475, 114 
Stat. 2096 (2000) and the potential effect on his claim.  
Most recently in an SSOC issued in March 2005, the RO 
affirmed the denial of entitlement to service connection for 
malaria.  The claim has been returned to the Board for 
further appellate review.



FINDINGS OF FACT

1.  The veteran's service medical records are negative for 
any complaints, findings, or diagnosis of malaria.

2.  The competent and probative medical evidence of record 
preponderates against a finding that malaria was manifested 
to a degree of 10 percent or more within one year after 
separation from service, or at a time when standard accepted 
treatises indicate that the incubation period commenced 
during such service.

3.  Competent medical evidence of a diagnosis of malaria is 
not of record.


CONCLUSION OF LAW

Malaria was not incurred in or aggravated by active military 
service, nor may malaria be presumed to have been incurred in 
such service.  38 U.S.C.A. §§ 1110, 1154 (b), 5103, 5103A, 
5107(a) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The VCAA substantially amended the provisions of chapter 51 
of title 38 of the United States Code and, among other 
things, eliminated the requirement of a well-grounded claim 
and enhanced the notice and assistance to be afforded to 
claimants in substantiating their claims for VA benefits.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (now codified as amended 
at 38 U.S.C.A. §§ 5103, 5103A (West 2003)).  In addition, VA 
has published regulations to implement many of the provisions 
of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a) (2004)).

Although in the August 2000 rating decision the claim of 
entitlement to service connection for malaria was denied on 
the basis that a well grounded claim had not been submitted, 
during the appellate process, after enactment of the VCAA, 
the RO considered the evidence of record in full, and in a 
May 2001 statement of the case (SOC) the claim was denied on 
the merits.  

The VCAA is generally applicable to all claims filed on or 
after the date of enactment, November 9, 2000, or filed 
before the date of enactment and not yet final as of that 
date.  The regulatory amendments became effective November 9, 
2000, except for the amendment to 38 C.F.R. § 3.156(a), which 
became effective on August 29, 2001.  

The Board is aware that there has been a significant amount 
of analysis pertaining to the effective date, the scope, and 
the remedial aspects of the VCAA.  See, e.g., Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Kuzma v. Principi, 341 F.3d 1327 
(Fed. Cir. 2003); Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, 345 F.3d 1344 (Fed. Cir. 2003) (but see 
Public Law No. 108-183, § 701, 117 Stat. 2651, 2670-71 (Dec. 
16, 2003); Conway v. Principi, 353 F.3d 1359 (Fed. Cir. 
2004); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also VAOPGCPREC 11-00 (Nov. 27, 2000); VAOPGCPREC 7-2003 
(Nov. 19, 2003); VAOPGCPREC 8-2003 (Dec. 22, 2003); 
VAOPGCPREC 1-2004 (Feb. 24, 2004).

Given the uncertainty as to the precise application of the 
VCAA, exemplified in the authorities cited above, the Board 
assumes that the VCAA is applicable to this appeal.  See 
Holliday v. Principi, 14 Vet. App. 280 (2000) (the Board must 
make a determination as to the applicability of the various 
provisions of the VCAA to a particular claim).  We are aware 
that in Pelegrini, cited above, the Court of Appeals for 
Veterans Claims (Court) stated that, under the VCAA,

the Secretary must provide notice . . . that 
informs the claimant of any information and 
evidence not of record (1) that is necessary to 
substantiate the claim, (2) that VA will seek to 
provide, and (3) that the claimant is expected to 
provide.  Furthermore . . . , in what can be 
considered a fourth element of the requisite 
notice, VA must "also request that the claimant 
provide any evidence in the claimant's possession 
that pertains to the claim."  38 C.F.R. 
§ 3.159(b)(1); see 38 U.S.C. § 5103A(g) . . . .

Pelegrini, supra, at 121.

The VA General Counsel has issued a precedent opinion 
interpreting the Court's decision in Pelegrini.  In essence, 
and as pertinent herein, the General Counsel endorsed the 
notice requirements quoted immediately above, and held that, 
to comply with VCAA requirements,

the Board must ensure that complying notice is 
provided unless the Board makes findings regarding 
the completeness of the record or as to other 
facts that would permit [a conclusion] that the 
notice error was harmless, including an 
enumeration of all evidence now missing from the 
record that must be a part of the record for the 
claimant to prevail on the claim.

VAOPGCPREC 7-2004 (July 16, 2004).  

In a recent case, Mayfield v. Nicholson, supra, the Court 
addressed the meaning of prejudicial error (38 U.S.C.A. 
§ 7261(b)), what burden each party bears with regard to the 
Court taking due account of the rule of prejudicial error, 
and the application of prejudicial error in the context of 
the VCAA duty-to-notify (38 U.S.C.A. § 5103(a)).  

Considering the decisions of the Court in Pelegrini and 
Mayfield and the opinion of the General Counsel, the Board 
finds that the requirements of the VCAA have been satisfied 
in this matter, as discussed below. 

The Court's decision in Pelegrini held, in part, that a VCAA 
notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  In this case, an informal claim for entitlement to 
service connection for malaria was received in May 1997.  The 
initial rating decision wherein service connection for 
malaria was denied was issued in August 2000.  This was prior 
to the enactment of the VCAA.  In a case, as here, where 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice 
specifically complying with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3159(b)(1), because an initial AOJ adjudication 
had already occurred.   See Pelegrini, supra.

The veteran expressed his disagreement with the denial of his 
claim, and an SOC issued in May 2001 and SSOCs issued in 
September 2001, March 2004, December 2004, and March 2005 
contained the pertinent regulations and notification as to 
what the evidence must show in order to substantiate his 
claim for service connection.  

In August 2001 the veteran was notified of the passage of the 
VCAA and its potential effect on his claim.  The RO requested 
specific information regarding treatment and medical evidence 
of a diagnosis of malaria.  He was notified that he had the 
right to submit additional evidence relating to the issue 
before the Board.  If he had additional evidence, he was to 
submit it as soon as possible.  If he wished VA to obtain 
other evidence, he was to furnish specific identifying 
information for all private health care providers.  If he had 
been treated at a VA medical facility, he was to furnish the 
location and approximate dates of treatment.  

The Appeals Management Center (AMC) sent another letter in 
August 2004 regarding the potential effect of the VCAA 
legislation on his claim for entitlement to service 
connection for malaria.  The AMC apprised the veteran of what 
evidence was still needed to substantiate his claim, and 
informed him whether he or VA had the burden of producing or 
obtaining that evidence or information, and of the 
appropriate time limitation within which to submit any 
evidence or information.  Also, if he had any evidence in his 
possession that pertained to his claim, to please send it to 
the AMC.

In October 2001 the veteran wrote that he had no additional 
evidence to furnish, and requested submission of his appeal 
to the Board.  Subsequently, during further development of 
the case, the veteran submitted a February 2004 medical 
statement.

After the passage of the VCAA, the proper subsequent VA 
process, in this case consisting of subsequent RO 
adjudicative actions, VCAA notification letters, development 
letters, and the Board remands, afforded the appellant a 
meaningful opportunity to participate effectively in the 
processing of his claim.  See Mayfield v. Nicholson, supra.

The Board therefore believes that appropriate notice has been 
provided in this case.  The notices properly conveyed the 
essence of the regulation.  They complied with the three 
statutory notice elements, and were in substantial compliance 
with the fourth notice element, as set forth in 38 C.F.R. 
§ 3.159(b)(1).  The letters gave notice of VA's desire to 
obtain additional information and evidence supporting and 
substantiating the claim.  Furthermore, the SSOC issued in 
March 2004 also contained the new duty-to-assist regulation 
codified at 38 C.F.R. § 3.159 (2004).  See Charles v. 
Principi, 16 Vet. App. 370, 373-74 (2002).  The Board 
therefore believes that appropriate notice has been provided 
in this case.  See Mayfield, supra, 19 Vet. App. at 125, 
holding that all relevant VA communications must be 
considered when determining whether adequate notice has been 
provided.  

VA has a duty to assist the veteran in obtaining evidence 
necessary to substantiate the claim.  38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c).  Neither the veteran nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for a fair disposition of this appeal.  The veteran 
has been afforded a VA medical examination and a medical 
opinion has been secured.  

The Board therefore concludes that the notifications received 
by the appellant adequately complied with the four elements 
of the requisite notice under the provisions of VCAA and 
subsequent interpretive authority, and that he has not been 
prejudiced in any way by the notice and assistance provided 
by the RO.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993); VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).    

Accordingly, the Board finds that VA has satisfied its duty 
to assist the appellant in apprising him as to the evidence 
needed, and in obtaining evidence pertaining to him claim, 
under the VCAA.  The Board, therefore, finds that no useful 
purpose would be served in remanding this matter for yet more 
development.  Such a remand would result in unnecessarily 
imposing additional burdens on VA, with no additional benefit 
flowing to the appellant.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).  

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2004).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that an appellant need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

II.  Factual background

The veteran's service medical records (SMRs) are negative for 
any complaints, findings, or diagnosis of malaria.  At the 
separation examination in April 1970, the veteran stated that 
he was in "perfect health condition."  He did not provide a 
history of having, or having previously had, malaria or any 
symptoms related thereto.  His clinical evaluation was 
normal, other than for notation of an amputation of his right 
ring finger.  

Review of the claims file discloses that, in the veteran's 
initial service-connection claim filed at the time of 
separation from service in June 1970, he did not include 
malaria.  At a VA Compensation and Pension (C&P) examination 
in May 1973 there were no complaints, findings, or diagnosis 
of malaria or residuals thereof.  A January 1975 reply from 
the San Antonio VA Outpatient Clinic indicates that there was 
no record of any medical treatment subsequent to the May 1973 
C&P examination.  

The veteran submitted additional claims for compensation 
benefits for multiple disabilities in March 1991, November 
1993, and March 1997; however, these claims did not include 
malaria.  VA treatment records for periods from January to 
August 1991, January 1992 to November 1993, and February 1996 
to January 1997 show treatment for other disorders.  

In a statement received in May 1997, regarding another claim, 
the veteran mentioned that "malaria is with me also" which 
the RO considered as an informal claim for entitlement to 
service connection for malaria.  In relating incidents that 
occurred in Vietnam with regard to a claim for post-traumatic 
stress disorder, the veteran described a nightmare about a 
time when his unit was to stay in a certain location and he 
became suddenly ill with headaches, fever, and chills, and 
every bone in his body hurt.  He went to see the company 
medic and was given pills to make him feel better, but he had 
no idea as to the reason the pills were prescribed.  He said 
the medication made him go to sleep, and he slept through an 
attack on the camp.  

In March 1999 the veteran filed a formal claim for 
compensation benefits for multiple disorders, which did not 
include malaria.  Private medical records for the period from 
April 1996 to April 1999 were for treatment of other 
disorders.  Private treatment records in 1993 also show 
treatment for other disorders.




In May 2000, the RO wrote to the veteran that his claim for 
entitlement to service connection for malaria was not a well-
grounded claim.  He was notified as to the evidence to submit 
to complete his claim.  The veteran did not reply, and, in a 
rating decision issued in August 2000, the RO denied his 
claim.  He was notified of the decision by letter in that 
same month.  

When the veteran was hospitalized in June 2000 for an 
unrelated disorder, he did not include malaria in the past 
medical history he provided.  

A statement dated in July 2000 from a VA doctor at the Laredo 
VA Outpatient Clinic notes that the veteran had several 
medical problems to include "possibly recurrent malaria."  

In the veteran's notice of disagreement, he stated that he 
had suffered symptoms of malaria since he return from 
Vietnam.  He had divulged to a VA physician all laboratory 
tests and history of his bouts with recurrent fevers since he 
returned from Vietnam.  In March 2001 the veteran wrote that 
he had been treated in service in 1968 for a fever associated 
with malaria, and, since then, he had suffered with episodes 
of fevers.  

In his substantive appeal, received in May 2001, the veteran 
wrote that he was treated at a Field Dispensary in Vietnam in 
1968, and since then had suffered episodes of high fevers.  
He stated that service medical treatment records were 
maintained at another location in Vietnam.  He said he still 
suffered from constant residuals of the malaria episode, 
several times during a week.  He stated that his only 
exposure to malaria was in Vietnam, and that he was never 
provided with pills to prevent the disease.  He claimed that 
his malaria condition was associated with his service in 
Vietnam.  

VA outpatient treatment records from the Laredo VA Outpatient 
Clinic received in September 2001 show treatment for other 
disorders and no treatment for malaria.




The veteran submitted a letter dated in February 2004 from a 
retired VA physician from the Laredo VA Outpatient Clinic.  
He wrote that the veteran had been seen and treated for 
multiple disorders to include a history of malaria diagnosed 
in 1968 in Vietnam manifested by shaking chills, fever, and 
passing out or falling asleep, and waking up with severe 
polymyalgias and stiffness.  The veteran claimed that he had 
received medication at that time.  He described periodically 
having spells similar to this two to three times a month, 
lasting for a week.  He said the records of this first spell 
were destroyed when his unit was attacked by the enemy and 
they had to leave in a hurry.  The VA physician indicated 
that he had no records of any of the veteran's problems.  

The Laredo Veterans Outpatient Clinic replied in February 
2004 with the identity of the VA doctor who had written the 
July 2000 statement.  He was no longer with VA and there was 
no contact information.  

Laredo VA Outpatient Clinic records show that in February 
2004 the veteran denied having any fever, chills, or recent 
hospital admission.  

The veteran was afforded a VA C&P infectious diseases 
examination in February 2005.  The examiner noted that in 
November 2004 the veteran had denied any history of fever, in 
February 2004 he had denied all recent history of fevers and 
chills, and none of the progress notes in the claims file 
since 2002 had mentioned anything whatsoever about malaria.  
The veteran reported that in 1968 in Vietnam he contracted 
malaria and was given an injection at a field dispensary.  He 
said he had been seen in the Laredo VA clinic approximately 
three to four years earlier stating that he was having 
chills, hallucinations, fever, and jaw pain requiring four 
blankets on his bed for up to four hours.  He took Tylenol 
and someone told him it was a recurrence of his malaria.

The examiner stated that although, the claims file had the 
veteran claiming no history of fever or chills, when 
questioned, the veteran stated that he had episodes three 
times per month and had gone two months totally symptom free.  
He had chills and fever three to four times a month, for 
which he took Tylenol.  

The examiner contacted a specialist in infectious disease who 
indicated that what was needed was blood samples taken at the 
time the veteran is actually suffering fevers and chills or 
immediately thereafter, to determine whether there are any 
malarial parasites still existent in his system.  Clinical 
findings were reported.  The laboratory results were 
negative.  No organisms were identified in a blood smear.  
The diagnosis was claimed history of recurrent chills and 
fever.  The examiner was unable to determine a relationship 
to malaria, as this could only be determined if specimens 
were taken during the time the veteran was having active 
symptoms of fever and shaking chills.  

III.  Legal criteria for service connection

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  
With chronic disease shown as such in service (or within a 
pertinent presumption period under 38 C.F.R. § 3.307) so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  To show chronic disease 
in service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required only where the condition noted during service (or 
in the presumption period) is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted if the evidence shows 
that the condition was observed during service or any 
applicable presumption period and continuity of 
symptomatology was demonstrated thereafter, and if the 
evidence includes competent evidence relating the current 
condition to that symptomatology.  See Savage v. Gober, 10 
Vet. App. 488, 495-97 (1997); 38 C.F.R. § 3.303(b).

The Court held in Savage that the "continuity of 
symptomatology" provision of 38 C.F.R. § 3.303(b) may 
obviate the need for medical evidence of a nexus between 
present disability and service.  See Savage, 10 Vet. App. at 
497.  The only proviso is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and his post-service symptomatology, 
unless such a relationship is one as to which a lay person's 
observation is competent.

Where a veteran served continuously for 90 days or more 
during a period of war, or had peacetime service after 
December 31, 1946, and malaria becomes manifest to a degree 
of 10 percent within one year from the date of termination of 
such tropical service, or at a time when standard accepted 
treatises indicate that the incubation period commenced 
during such service, to include a pre-existing chronic 
disease, such disease shall be presumed to have been incurred 
in or aggravated by service, even though there is no evidence 
of such disease during the period of service.  38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

The Court has held that, in order to prevail on the issue of 
service connection on the merits, there must be medical 
evidence of (1) a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  Hickson v. West, 
12 Vet. App. 247, 253 (1999).

When a disability is not initially manifested during service 
or within an applicable presumption period, "direct" 
service connection may nevertheless be established by 
evidence demonstrating that the disability was in fact 
incurred or aggravated during the veteran's service.  See 38 
U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d).

IV.  Analysis

The veteran claims that he was treated for malaria in service 
at a field dispensary, and has suffered episodes of malaria 
since service for which service connection is warranted.  He 
claims that at the time of treatment in the field his service 
medical records were kept elsewhere.  According to a retired 
VA physician, the veteran gave a history that the records of 
his first malaria spell in service were destroyed in an enemy 
attack and his unit had to leave.  His SMRs, including his 
April 1970 separation examination report, are negative for 
any findings pertaining malaria.  

The veteran did serve in Vietnam during a defined period of 
war under 38 C.F.R. § 3.2(f).  The evidence of record shows 
that the veteran's service in Vietnam falls under the 
definition of "engaged in combat with the enemy," and thus 
consideration under 38 U.S.C.A. § 1154(b) is warranted.  (The 
Board is assuming for the purpose of our analysis that the 
veteran, having suffered a gunshot wound of the right ring 
finger, had engaged in combat with the enemy.)  See Kowalski 
v. Nicholson, ___ Vet. App. ___ No. 02-1284 (June 8, 2005); 
Sizemore v. Principi, 18 Vet. App. 264, 272 (2004).

In this regard, the Board observes that 38 U.S.C.A. § 1154(b) 
provides that, in the case of a veteran who engaged in combat 
with the enemy during a period of war, lay evidence of in-
service incurrence or aggravation of a disease or injury 
shall be accepted if consistent with the circumstances, 
conditions, or hardships of such service, notwithstanding the 
lack of official record of such incurrence or aggravation 
during service.  

The analysis required by 38 U.S.C.A. § 1154(b), however, 
applies only as to whether an injury or disease was incurred 
or aggravated at that time, i.e., in service.  It does not 
apply to the questions of whether there is a current 
disability or a nexus connecting any current disability to 
service.  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996); Gregory v. Brown, 8 Vet. App. 563 (1996).  The 
provisions of 38 C.F.R. § 1154(b) do not obviate the 
requirement that a veteran submit medical evidence of a 
causal relationship between his current condition and his 
military service.  Wade v. West, 11 Vet. App. 302 (1999).

With respect to the claim for service connection for malaria, 
that a condition or injury occurred in service alone is not 
enough to warrant a grant of service connection; there must 
be disability resulting from that condition or injury.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  

With all due respect to the assertions submitted by the 
veteran in this appeal, the competent evidence of record 
weighs against a conclusion that he has a current disability 
associated with malaria, for which service connection has 
been claimed, which is etiologically related to service.  See 
Collette, Gregory, supra.  

As noted above, there is no record in the service medical 
records of the veteran incurring malaria.  At a May 1973 VA 
examination there was no diagnosis of malaria or residuals 
thereof.  Although the veteran filed several claims for 
compensation benefits, it was not until May 1997, many years 
after separation from service, that he first mentioned having 
malaria.  In addition, the veteran has stated that he 
received pills in service, but did not know for what, at the 
time of an episode of symptoms similar to those later 
described as occurring when he had an episode of malaria.  He 
has also claimed that the medication he received in service 
for malaria was by intravenous treatment and by injection.  

The July 2000 bare statement by a VA physician that the 
veteran's medical problems included "possibly recurrent 
malaria" is of low probative value, as there is no basis 
provided for the statement.  See Guerrieri v. Brown, 4 Vet. 
App. 467 (1993); Sklar v. Brown, 5 Vet. App. 140 (1993).  In 
addition, the speculative nature of the statement vitiates 
its value as a nexus opinion.  See, e.g., Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).  Accordingly, the 
Board finds that this opinion is not competent medical 
evidence of a nexus between the appellant's claimed current 
malaria and active service.

The February 2004 letter from a retired VA physician only 
refers to a history of malaria diagnosed in Vietnam and 
symptoms in service and after service, as related by the 
veteran.  The Court has determined that a physician's 
transcription of history which the veteran provides does not 
transform that history into medical evidence.  See LeShore v. 
Brown, 8 Vet. App. 406, 409 (1995).  Thus, the probative 
value of this doctor's statement is greatly reduced by the 
fact that it is not shown to have been based upon a review of 
the claims file or other detailed medical history.  See Swann 
v. Brown, 5 Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. 
App. 177, 180 (1993).  Accordingly, the Board finds that this 
opinion is not competent medical evidence of a nexus between 
the veteran's claimed current malaria and active service or 
to alleged symptomatology since service.

Indeed, the only evidence of record supporting the veteran's 
claims is his own lay opinion.  The veteran, however, has not 
been shown to possess the requisite medical training or 
credentials needed to render a diagnosis or a competent 
opinion as to medical causation.  Accordingly, his lay 
opinion does not constitute medical evidence and lacks 
probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 
(1997), aff'd, 142 F.3d 1434 (Fed. Cir. 1988); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).

With regard to the assertions of the veteran that he has 
malaria, the Board certainly respects the right of this 
combat veteran to offer his opinion, and we are willing to 
accept his account of treatment in service for malaria as 
true, for the purpose of our present analysis.  See 38 
U.S.C.A. § 1154; Collette, Gregory, supra.  However, in the 
context of the current claim, the veteran must still submit 
reliable medical evidence linking a current disability to an 
in-service disease to prevail, and the veteran, as a layman, 
is not deemed competent to present evidence as to medical 
causation.  See Routen, Espiritu, supra; Wade v. West, 
11 Vet. App. 302 (1999). 

Although the veteran has claimed that he has episodes of 
chills and fever several times a month, the medical evidence 
of record is negative for complaints or findings of chills 
and fever.  Moreover, there is no competent medical evidence 
of record of a current diagnosis of malaria or residuals 
thereof.  There were no parasitic organisms identified in a 
blood smear obtained at a February 2005 VA examination.  Nor 
is there any other competent evidence of record of a current 
disability associated with malaria. 

Overall, the preponderance of the evidence is against the 
veteran's claim for service connection for malaria, and the 
claim must be denied.  In reaching this determination, the 
Board acknowledges that VA is statutorily required to resolve 
any reasonable doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  That doctrine, 
however, is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for malaria is denied.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


